DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group 1, Species A (Claims 1, 2, 4, 5, 8, 11, 14, 16, 21, 23, 24, and 28-34) in the reply filed on 01/11/2021 is acknowledged.
Claims 35-54 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention or species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/11/2021.
Claim Interpretation
The term “about”, when used in the claims with a measurement in millimeters, is interpreted to indicate a tolerance of 0.1 millimeter based on Applicant’s specification in ¶ [0063].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 5, 8, 21, 23, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Riesinger (WO 2011/121127). Paragraph numbers reference the attached translation.
Regarding Claim 1, the embodiment of Fig. 13 of Riesinger teaches a dressing (wound care article 50, Fig. 13), the dressing (50, Fig. 13) comprising:
a first layer (lower primary dressing 28, Fig. 13) comprising a first film of non-porous material (¶ [0048, 0053] teaches the first film is polyethylene; polyethylene is 
a second layer (air cushion film 35, Fig. 13) adjacent to the first layer (28, Fig. 13), the second layer (35, Fig. 13) comprising a second film (¶ [0059]) of non-porous material (¶ [0009]) having blisters (air bubbles 36, Fig. 16) and first apertures (perforations 37, Fig. 16) to allow fluid transfer through the second film (35, Fig. 13; ¶ [0058]).
Fig. 13 of Riesinger is silent whether the dressing is for use with negative-pressure treatment and a third layer comprising a non-porous material having closed cells and second apertures between the closed cells to allow fluid transfer through the third layer.
Fig. 15 of Riesinger teaches a wound dressing (70, Fig. 15) with an air cushion film layer (35, Fig. 15) adjacent to the outer wall (48, Fig. 15) of the dressing. This film layer (35, Fig. 15) is made of a non-porous material (¶ [0009]) and has closed cells (air bubbles 36, Fig. 16) and second apertures (perforations 37, Fig. 16) to allow fluid transfer through the layer (35, Fig. 15). Fig. 15 of Riesinger is also adapted to be used with a negative-pressure system (52, Fig. 15).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the wound dressing of Fig. 13 of Riesinger to have an additional air cushion layer adjacent to the outer wall, as shown in Fig. 15 of Riesinger. Since the air cushion layer keeps the wound space warm (¶ [0059]), one of 
Regarding Claim 2, Riesinger further discloses fluid contained in the closed cells (¶ [0058]; the closed cells are described as air bubbles, indicating they contain air which is a fluid).
Regarding Claim 5, Riesinger further discloses the first film (28, Fig. 13; ¶ [0048, 0053] teaches the first film is polyethylene) is a hydrophobic polymer film (polyethylene is described as an exemplary hydrophobic polymer for the first layer material in instant application ¶ [0061]).
Regarding Claim 8, Riesinger further discloses the first film (28, Fig. 13; ¶ [0048, 0053]) is a polyethylene film (¶ [0048]).
Regarding Claim 21, Riesinger further discloses the fluid restrictions (perforations 30 labelled in Fig. 10, unlabeled in Fig. 13) are coextensive with the first film (28, Fig. 13).
Regarding Claims 23 and 24, Riesinger further discloses the fluid restrictions (perforations 30 shown in Fig. 10, unlabeled in Fig. 13) are distributed across the first film (28, Fig. 13) in a uniform pattern and are distributed across the first film in a grid of .
Claims 11, 14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Riesinger (WO 2011/121127) in view of Vinton (US 2012/0046603).
Regarding Claim 11, Riesinger is silent whether the fluid restrictions comprise or consist essentially of elastomeric valves that are normally closed and open in response to a pressure gradient across the first film.
Vinton teaches a wound dressing (41, Figs. 3-4), thus being in the same field of endeavor, with fluid restrictions (slits 51, Figs. 3-4) that comprise elastomeric valves (¶ [0015, 0047]) that are normally closed and open in response to a pressure gradient across the dressing (41, Figs. 3-4; ¶ [0047]). This structure allows the dressing to self-regulate pressure and exudate flow (¶ [0015]).
Therefore, it would have been obvious to modify the fluid restrictions of Riesinger to comprise elastomeric valves that are normally closed and open in response to a pressure gradient across the first film, as motivated by Vinton, because this structure allows the dressing to self-regulate pressure and exudate flow (as motivated by Vinton ¶ [0015]).
Regarding Claim 14, Riesinger is silent whether the fluid restrictions comprise linear fenestrations, each of the linear fenestrations having a length not greater than 4 millimeters.

Therefore, it would have been obvious to modify the fluid restrictions of Riesinger to comprise linear fenestrations having a length not greater than 4 millimeters, as taught by Vinton, since a length of 2 millimeters has been shown to be beneficial in the regulation of exudate removal (as motivated by Vinton ¶ [0016]).
Regarding Claim 16, Riesinger is silent whether the fluid restrictions comprise a plurality of linear perforations, each of the linear perforations having a length not greater than 4 millimeters and a width not greater than 2 millimeters.
Vinton teaches a dressing (41, Figs. 3-4) with fluid restrictions comprising linear perforations (slits 51, Figs. 3-4), each of the linear perforations (51, Figs. 3-4) having a length not greater than 4 millimeters (¶ [0016, 0067]; 2 millimeters is the preferred length and is used in the example embodiment, and 2 millimeters is not greater than 4 millimeters) and a width not greater than 2 millimeters (¶ [0016, 0067]; as the length is the largest dimension of the perforations, as shown in Figs. 3-6, it follows that the width would not be larger than 2 millimeters if the length is 2 millimeters). A length of 2 millimeters has shown to be beneficial in the regulation of exudate removal (¶ [0016]).
Therefore, it would have been obvious to modify the fluid restrictions of Riesinger to comprise linear perforations having a length not greater than 4 millimeters and a .
Claims 28-31 are rejected under 35 U.S.C. 103 as being unpatentable over Riesinger (WO 2011/121127) in view of Olson et al (US 2008/0300555).
Regarding Claim 28, Riesinger is silent whether the blisters are spaced about 2 millimeters apart.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Riesinger to have the blisters be spaced about 2 millimeters apart since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Riesinger would not operate differently with the claimed distance between blisters, as the layer will function as long as there are multiple blisters present. A distance of 2 mm between blisters would not limit the dressing to only one blister. Further, applicant places no criticality on the dimension claimed, indicating simply that the distance between blisters “may” be 2 millimeters (specification ¶ [0075]).
Regarding Claims 29 and 30, Riesinger is silent whether the blisters have a height of about 1.5 millimeters and a width of about 1.5 millimeters.

Therefore, it would have been obvious to modify the blisters of Riesinger to have a height and width of about 1.5 millimeters, as motivated by Olson (¶ [0026]). Using these dimensions allows the blisters to distribute a desirable amount of reduced pressure to the wound site (as motivated by Olson ¶ [0028]).
Regarding Claim 31, Riesinger is silent whether the blisters are spaced about 2 millimeters apart, the blisters have a height of about 1.5 millimeters, and the blisters have a diameter of about 1.5 millimeters.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Riesinger to have the blisters be spaced about 2 millimeters apart since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Riesinger would not operate differently with the claimed distance between blisters, as the layer will function as long as there are multiple blisters present. A distance of 2 mm between blisters would not limit the dressing to only one 
Riesinger is silent whether the blisters have a height of about 1.5 millimeters and a diameter of about 1.5 millimeters.
Olson teaches a wound dressing, thus being in the same field of endeavor, with protrusions (51, Fig. 3) with a height of about 1.5 mm and a diameter of about 1.5 mm (¶ [0026]). The size of the protrusions correlates to the amount of negative pressure distributed to the wound site (¶ [0028]).
Therefore, it would have been obvious to modify the blisters of Riesinger to have a height and diameter of about 1.5 millimeters, as motivated by Olson (¶ [0026]). Using these dimensions allows the blisters to distribute a desirable amount of reduced pressure to the wound site (as motivated by Olson ¶ [0028]).
Claims 32 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Riesinger (WO 2011/121127) in view of Penrose (US 5720714).
Regarding Claim 32, Riesinger is silent whether the second film is polyurethane.
Penrose teaches a pressure dressing, thus being in the same field of endeavor of medical dressings, which is made with air bubbles. The film used in the air bubble formation can be polyurethane (Col. 2 lines 33-34, Col. 6 lines 3-11). Polyurethane is breathable and flexible to allow for improved conformability and patient comfort (Col. 2 lines 19-27).
Therefore, it would have been obvious to modify the second film of Riesinger to be polyurethane, as taught by Penrose, as polyurethane is breathable and flexible to allow for increased patient comfort (as motivated by Penrose Col. 2 lines 19-27).
Claim 33, Riesinger is silent whether the third layer comprises a third film and a fourth film bonded together, and the closed cells are defined by the third film and fourth film.
Penrose teaches a pressure dressing with a layer comprised of two films (2, 3, Figs. 1-2; Col. 6 lines 3-11) bonded together (Col. 1 lines 55-61, Col. 5 lines 15-19), and the closed cells (bubbles 6, Figs. 1-2) are defined by the two films (2, 3, Figs. 1-2; Col. 1 lines 55-61). This structure provides a breathable padding layer to improve patient comfort and reduce maceration of wounds (Col. 1 lines 4-41, Col. 2 lines 19-27).
Therefore, it would have been obvious to modify the third layer of Riesinger to comprise a third and fourth film bonded together, where the closed cells are defined by the third and fourth film, since this structure can provide a breathable padding layer to improve patient comfort and reduce maceration of wounds (as motivated by Penrose, Col. 1 lines 4-41, Col. 2 lines 19-27).
Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Riesinger (WO 2011/121127) in view of Penrose (US 5720714) further in view of Blott et al (US 2011/0213319).
Regarding Claim 34, Riesinger is silent whether the third layer comprises a third film and a fourth film bonded together, and the closed cells are defined by the third film and fourth film.
Penrose teaches a pressure dressing with a layer comprised of two films (2, 3, Figs. 1-2; Col. 6 lines 3-11) bonded together (Col. 1 lines 55-61, Col. 5 lines 15-19), and the closed cells (bubbles 6, Figs. 1-2) are defined by the two films (2, 3, Figs. 1-2; Col. 1 
Therefore, it would have been obvious to modify the third layer of Riesinger to comprise a third and fourth film bonded together, where the closed cells are defined by the third and fourth film, since this structure can provide a breathable padding layer to improve patient comfort and reduce maceration of wounds (as motivated by Penrose, Col. 1 lines 4-41, Col. 2 lines 19-27).
Riesinger/Penrose is silent whether the third film and the fourth film comprise polyolefin.
Blott teaches a wound dressing, thus being in the same field of endeavor, which can be made of polyolefins (¶ [0105]). Polyolefins are resiliently deformable and therefore increase patient comfort over less deformable materials (¶ [0105]).
Therefore, it would have been obvious to modify the material of the third and fourth films of Riesinger/Penrose to be a polyolefin to increase patient comfort over less deformable materials (as motivated by Blott ¶ [0105]).
Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the prior art of record does not teach or reasonably disclose a dressing for use with negative-pressure treatment comprising a first non-porous film layer with a plurality of fluid restrictions, a second non-porous layer with blisters and first apertures, a third .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Weston (US 7846141) teaches a wound cover with a plurality of protrusions.
Roos (US 2019/0184075) teaches a wound contact layer with a plurality of sealed chambers and inflatable chambers.
Barberio (US 2018/0296394) teaches a wound dressing with protrusions.
Melin et al (US 2016/0144085) teaches a wound contact layer with a plurality of sealed chambers.
Hartwell et al (US 2016/0030646) teaches a bubble wrap style wound packing.
Ingram et al (US 2015/0320434) teaches a wound dressing with a plurality of nodules.
Simmons et al (US 2011/0224631) teaches a wound dressing which forms air bubbles.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessica Arble whose telephone number is (571)272-0544.  The examiner can normally be reached on Mon - Fri 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JESSICA R ARBLE/           Examiner, Art Unit 3781